              Case 2:17-cr-00044-KJM Document 176 Filed 08/13/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 PAUL HEMESATH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                             CASE NO. 2:17-CR-00044-KJM
11
                                   Plaintiff,              ORDER SEALING DOCUMENTS AS SET FORTH
12                                                         IN GOVERNMENT’S NOTICE
                             v.
13
     JAMIE RICHARDSON, MICHAEL
14   SNOWDEN-HALL, AND JAYMAR ROSS,

15                                 Defendants.

16

17
            Pursuant to Local Rule 141(b) and based upon the representation contained in the government’s
18
     Request to Seal, IT IS HEREBY ORDERED that the government’s 126-page affidavit pertaining to
19
     defendants JAMIE RICHARDSON, MICHAEL SNOWDEN-HALL, and JAYMAR ROSS, and the
20
     government’s Request to Seal Documents shall be SEALED until further order of this Court.
21
            It is further ordered that access to the sealed documents shall be limited to the government and
22
     counsel for the defendant.
23
            The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
24
     for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in
25
     the government’s request, sealing the government’s motion serves a compelling interest. The Court
26
     further finds that, in the absence of closure, the compelling interests identified by the
27
     ///
28


      ORDER SEALING DOCUMENTS AS SET FORTH IN              1
      GOVERNMENT’S NOTICE
              Case 2:17-cr-00044-KJM Document 176 Filed 08/13/20 Page 2 of 2

 1 government would be harmed. In light of the public filing of its request to seal, the Court further finds at

 2 this time that there are no additional alternatives to sealing the government’s motion that would

 3 adequately protect the compelling interests identified by the government.

 4 DATED: August 11, 2020.

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      ORDER SEALING DOCUMENTS AS SET FORTH IN            2
      GOVERNMENT’S NOTICE
